DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-18 are pending.
Claim(s) 1-18 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 11/09/2021.
Claims 1, 8-11, 14-16, and 18 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claims 14 and 15 have overcome all the claim objections of claims 14 and 15 as set forth in the previous office action.
Examiner notes that applicant’s amendments to the claims changed the scopes of the claims.
In broadest reasonable interpretation, previous claims 1, 10, and 18 filed on 07/21/2020 described two separate components such as “component” and “industrial automation component” where the “component” included the on-board compiler. Please also refer to the previously presented 35 USC § 112(b) rejections.
Currently amended claims clearly describes only one component that is the “industrial automation component” that includes the on-board compiler. Please also refer to the currently presented 35 USC § 112(b) rejections in response to the amendments.
Applicant’s amendments to claims 1, 8, 10-11, 14-18 have overcome all the 35 USC § 112(b) rejections of claims 1-18 as set forth in the previous office action. However, in response to applicant’s amendments, some of the 35 USC § 112(b) rejections to claims 1, 10, and 18 are maintained and some new grounds of 35 USC § 112(b) rejections have been introduced for claims 1 and 10-18.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Insufficient antecedent basis and unclear limitations:
Claim 1:
	Claim 1 recites “interpreting a description of a configuration of at least one non-supported feature with an on-board compiler of the industrial automation component to configure at least one feature of the industrial automation component which is not configurable with an engineering system supporting the industrial automation component;
There is insufficient antecedent basis for the limitation “at least one feature” in the claim. 
It’s not clear if “at least one feature” and “at least one non-supported feature” are the same features or different features.
It’s not clear if “at least one feature” is a feature that can either be “supported” or “non-supported.”
	For the examination purpose, the limitation is construed as, “interpreting a description of a configuration of at least one non-supported feature with an on-board compiler of the industrial automation component to configure the at least one non-supported feature of the industrial automation component, wherein the at least one non-supported feature is a feature which is not configurable with an engineering system supporting the industrial automation component;”
	Appropriate correction is required.

Claim 10:
	Claim 10 recites “interpret a description of a configuration of at least one non-supported feature with the compiler to configure at least one feature of the industrial automation component which is not configurable with an 3 LEGAL\55066986\1 14944.0001.000/482652.000engineering system supporting the industrial automation component;” in lines 5-10. The limitation(s) contain(s) the following deficiencies:
There is insufficient antecedent basis for the limitation “at least one feature” in the claim. 
It’s not clear if “at least one feature” and “at least one non-supported feature” are the same features or different features.
It’s not clear if “at least one feature” is a feature that can either be “supported” or “non-supported.”
	For the examination purpose, the limitation is construed as, “interpret a description of a configuration of at least one non-supported feature with the compiler to configure the at least one non-supported feature of the industrial automation component, wherein the at least one non-supported feature is a feature which is not configurable with an 3 LEGAL\55066986\1 14944.0001.000/482652.000engineering system supporting the industrial automation component;”
	Appropriate correction is required.

Claim 11:
	Claim 11 recites “wherein the component is configured to receive the description of the configuration of at least one feature of the component which is not configurable with an engineering system supporting the component” in lines 2-4. The limitation(s) contain(s) the following deficiencies:
There are insufficient antecedent basis for the limitations “at least one feature,” “the component,” and “an engineering system” in the claim.
	For the examination purpose, the limitation is construed as, “wherein the industrial automation component is configured to receive the description of the configuration of the at least one non-supported feature of the industrial automation ”
	Appropriate correction is required.

Claim 11:
	Claim 11 recites “comprises the compiler configured to interpret the description and the component is configured to integrate the interpreted description to a basic configuration having been generated with the engineering system and with respect to at least one supported feature of the component.” in lines 4-8. The limitation(s) contain(s) the following deficiencies:
There are insufficient antecedent basis for the limitations “the component,” “a basic configuration,” and “at least one supported feature”.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The limitation “having been generated” is grammatically incorrect.
See specification ¶53 describes: “a basic configuration 3 is generated with the engineering system 2, fully downloaded on the automation component 1 and saved thereon,”
	For the examination purpose, the limitation is construed as, “comprises the compiler configured to interpret the description and the industrial automation component is configured to integrate the interpreted description to the basic  which was generated with the engineering system and with respect to the at least one supported feature of the industrial automation component.”
	Appropriate correction is required.

Claim 12:
	Claim 12 recites “wherein the component is a Human Machine interface (HMI) panel.” The limitation(s) contain(s) the following deficiencies:
There is insufficient antecedent basis for the limitation “the component” in the claim.
	For the examination purpose, the limitation is construed as, “wherein the industrial automation component is a Human Machine interface (HMI) panel.”
	Appropriate correction is required.

Claim 13:
	Claim 13 recites “wherein the component is a Human Machine interface (HMI) panel.” The limitation(s) contain(s) the following deficiencies:
There is insufficient antecedent basis for the limitation “the component” in the claim.
	For the examination purpose, the limitation is construed as, “wherein the industrial automation component is a Human Machine interface (HMI) panel.”
	Appropriate correction is required.


Claim 14:
	Claim 14 recites “(ii) the component comprises” in line 3. The limitation(s) contain(s) the following deficiencies:
There is insufficient antecedent basis for the limitation “the component” in the claim.
	For the examination purpose, the limitation is construed as, “(ii) the industrial automation component comprises”
	Appropriate correction is required.

Claim 15:
	Claim 15 recites “(ii) the component comprises” in line 3. The limitation(s) contain(s) the following deficiencies:
There is insufficient antecedent basis for the limitation “the component” in the claim.
	For the examination purpose, the limitation is construed as, “(ii) the industrial automation component comprises”
	Appropriate correction is required.

Claim 16:
	Claim 16 recites “(ii) the component comprises” in line 3. The limitation(s) contain(s) the following deficiencies:
There is insufficient antecedent basis for the limitation “the component” in the claim.
industrial automation component comprises”
	Appropriate correction is required.

Claim 17:
	Claim 17 recites “when executed by at least one computer or by the automation component, causes the at least one computer or the automation component to perform the method of claim 1.” in lines 1-3. The limitation(s) contain(s) the following deficiencies:
There is insufficient antecedent basis for the limitation “the component” in the claim.
	For the examination purpose, the limitation is construed as, “when executed by at least one computer or by the industrial automation component, causes the at least one computer or the industrial automation component to perform the method of claim 1.”
	Appropriate correction is required.

Claim 18:
	Claim 18 recites “A non-transitory computer-readable medium comprising instructions which, when executed on at least one computer or on an industrial automation component, cause the at least one computer or industrial automation component to configure an industrial automation component
There are insufficient antecedent basis for the limitations “industrial automation component,” and “an industrial automation component” in the claim.
	For the examination purpose, the limitation is construed as, “A non-transitory computer-readable medium comprising instructions which, when executed on at least one computer or on an industrial automation component, cause the at least one computer or the industrial automation component to configure the industrial automation component, the instructions comprising:”
	Appropriate correction is required.

Claim 18:
	Claim 18 recites “program code for interpreting a description of a configuration of at least one non-supported feature with an on-board compiler of the industrial automation component to configure at least one feature of the industrial automation component which is not configurable with an engineering system supporting the industrial automation component;” in lines 5-9. The limitation(s) contain(s) the following deficiencies:
There is insufficient antecedent basis for the limitation “at least one feature” in the claim. 
It’s not clear if “at least one feature” and “at least one non-supported feature” are the same features or different features.
It’s not clear if “at least one feature” is a feature that can either be “supported” or “non-supported.”
	For the examination purpose, the limitation is construed as, 
industrial automation component to configure the at least one non-supported feature of the industrial automation component, wherein the at least one non-supported feature is a feature which is not configurable with an engineering system supporting the industrial automation component;”	
	Appropriate correction is required.

Claim 18:
	Claim 18 recites “program code for integrating the interpreted description to a basic configuration which was generated with the engineering system and with respect to at least one supported feature of the component.” The limitation(s) contain(s) the following deficiencies:
There is insufficient antecedent basis for the limitation “the component” in the claim.
	For the examination purpose, the limitation is construed as, “program code for integrating the interpreted description to a basic configuration which was generated with the engineering system and with respect to at least one supported feature of the industrial automation component.”
	Appropriate correction is required.



Claims 2-9 and 17:
	Based on their dependencies in claim 1, claims 2-9 and 17 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-9 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-16:
	Based on their dependencies in claim 10, claims 11-16 also include same deficiencies as claim 10; therefore, for the same reasons as described above in claim 10, claims 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peluso et al. (US20180024519A1) [hereinafter Peluso] and further in view of Chanda et al. (US20190258468A1) [hereinafter Chanda].
Claim 1 (amended):
	Regarding claim 1, Peluso discloses, “A method for configuring an industrial automation component, the method comprising:” [See the method of configuring industrial device: “The method may further include determining, by the computing device for each of the set of devices, a difference between the respective commissioning status data and the respective defined commissioning parameter,” (¶13)… “cause to modify, the defined commissioning parameter of the process control device to match the commissioning status data of the process control device (e.g., update the defined commissioning parameter stored in memory).” (¶89)];
	“interpreting a description of a configuration of at least one non-supported feature with” a “compiler of the industrial automation component to configure the at least one non-supported feature of the industrial automation component, wherein the at least one non-supported feature is a feature which is not configurable with an engineering system supporting the industrial automation component;” [See interpreting a description of a configuration of a non-supported feature (e.g.; analyzing configurations to identify that the configuration doesn’t support feature defined by defined commissioning parameter; discrepancy in connection status) using a on board compiler (e.g.; computing device/processor connected to industrial device) to configure/modify the un-supported feature (e.g.; modify the configuration so that it supports a feature defined by the desired/defined configuration), where the non-supported feature is not configurable by the commissioning device (e.g.; commissioning tool 135a cannot configure): “set of defined commissioning parameters that specify how field devices of a process plant are to be commissioned.” “obtain the commissioning status data associated with the field devices, and compare the commissioning status data to the set of defined commissioning parameters to determine (i) which, if any, of the field devices are not commissioned according to the defined parameters, and (ii) how the determined field devices deviate from the defined parameters.” (¶25)… “the commissioning status data may include a current configuration of the respective process control device and the defined commissioning parameter may include a desired configuration for the respective process control device.” (¶80)… “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)];
	“integrating the interpreted description to a basic configuration which was generated with the engineering system and with respect to at least one supported feature of the industrial automation component.” [See integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data) that was generated with the engineering system (e.g.; desired configuration data as defined initially for commissioning) and with respect to at least one supported feature (e.g.; supported feature as defined by the desired/defined/baseline configuration parameters): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)], but doesn’t explicitly disclose, “interpreting a description of a configuration of” “feature with an on-board compiler of the industrial automation component”
	However, Chanda discloses, “interpreting a description of a configuration of” “feature with an on-board compiler of the industrial automation component” [See the integrated compiler (e.g.; integrated controller with control logic for control and functioning of the HMI application) of the target device (e.g.; industrial automation component) interprets a description of a configuration of a feature (e.g.; steps 503-506): “Referring now to FIG. 2, a functional block diagram of an exemplary DUT 200, analogous to the DUT 119 of FIG. 1,” “DUT may also be referred to as target device or target platform” “The DUT 200 may include” “a BL component 203,” “view component 201 may be a thin client for visualizing the HMI application screen. The HMI application screen may include the VBI 202, the BL component 203,” “The BL 203 may further include the control logic for control and functioning of the HMI application.” (¶37)… “at step 504, the view database or the updated view database may be integrated in the target device.” (¶58)… “at step 505, the BL database or the updated BL database may be integrated in the target device” (¶59)… “at step 506, the platform interface may be integrated in the target device.” (¶60)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of interpreting a description of a configuration of a feature with an on-board/integrated compiler/controller of the industrial automation component taught by Chanda with the method taught by Peluso as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination in order to enable faster development, validation, and deployment of the industrial [Chanda: “enabling faster development, validation, and deployment of the HMI application” (¶35)].

Claim 2:
	Regarding claim 2, Peluso and Chanda disclose all the elements of claim 1.
	Peluso further discloses, “the basic configuration is generated with the engineering system before the integration of the interpreted description to the basic configuration.” [See the basic configuration (e.g.; defined/baseline configuration that were defined initially during commissioning) data is predefined before the analysis and integration steps described in claim 1 above by the engineering system (e.g.; commissioning device of the engineering system): “the defined commissioning parameter may include a desired configuration for the respective process control device.” (¶80)… “A process plant may be commissioned according to a set of baseline or defined parameters, where the set of baseline or defined parameters specify how each field device within the process plant should be commissioned.” (¶12)].

Claim 6:
	Regarding claim 6, Peluso and Chanda disclose all the elements of claim 1.
	Peluso further discloses, “the” “compiler validates the description of the configuration of the at least one non-supported feature.” [See the non-supported feature is analyzed and validated (e.g.; commissioning device of the engineering system) by the processing system: “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)], but doesn’t explicitly disclose, “the on-board compiler”
	However, Chanda discloses, “the on-board compiler” [See the integrated compiler (e.g.; integrated controller with control logic for control and functioning of the HMI application) of the target device (e.g.; industrial automation component) interprets a description of a configuration of a feature (e.g.; steps 503-506): “Referring now to FIG. 2, a functional block diagram of an exemplary DUT 200, analogous to the DUT 119 of FIG. 1,” “DUT may also be referred to as target device or target platform” “The DUT 200 may include” “a BL component 203,” “view component 201 may be a thin client for visualizing the HMI application screen. The HMI application screen may include the VBI 202, the BL component 203,” “The BL 203 may further include the control logic for control and functioning of the HMI application.” (¶37)… “at step 504, the view database or the updated view database may be integrated in the target device.” (¶58)… “at step 505, the BL database or the updated BL database may be integrated in the target device” (¶59)… “at step 506, the platform interface may be integrated in the target device.” (¶60)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Chanda with the method taught by Peluso and Chanda as discussed above in claim 1. A person of ordinary skill in the industrial device configuration system field would have 

Claim 7:
	Regarding claim 7, Peluso and Chanda disclose all the elements of claim 1.
	Peluso further discloses, “the description of the configuration of the at least one non-supported feature is provided in a domain specific language.” [See the configuration program is provided using domain specific language (e.g.; a computer language specialized to a particular application domain): “Control routines may be implemented in any desired software format, such as using object oriented programming, ladder logic, sequential function charts, function block diagrams, or using any other software programming language or design paradigm.” “the controller 11 may be configured to implement a control strategy or control routine in any desired manner.” (¶31)].

Claim 9 (amended):
	Regarding claim 9, Peluso and Chanda disclose all the elements of claim 1.
	Peluso further discloses, “the integration of the interpreted description to the basic configuration is performed by one of (i) the on- board compiler and (ii) an integration module of the industrial automation component.” [Examiner notes that claim requires the integration is performed by only one of (i) the on- board compiler and (ii) an integration module of the industrial automation component. Peluso teaches the integration is performed by an integration module. See using integration module that “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)].

Claim 10 (amended):
	Regarding claim 10, Peluso discloses, “an industrial automation component comprising: a processor having memory; wherein the processor is configured to:” [See the method of configuring industrial device: “a user interface for presenting content, a memory storing a set of defined commissioning parameters respectively associated with the set of devices, a communication unit, and a processor interfacing with the set of devices, the user interface, the memory, and the communication unit.” (¶14)… “The method may further include determining, by the computing device for each of the set of devices, a difference between the respective commissioning status data and the respective defined commissioning parameter,” (¶13)… “cause to modify, the defined commissioning parameter of the process control device to match the commissioning status data of the process control device (e.g., update the defined commissioning parameter stored in memory).” (¶89)];
the compiler to configure the at least one non-supported feature of the industrial automation component, wherein the at least one non-supported feature is a feature which is not configurable with an 3LEGAL\55066986\1 14944.0001.000/482652.000engineering system supporting the industrial automation component;” [See interpreting a description of a configuration of a non-supported feature (e.g.; analyzing configurations to identify that the configuration doesn’t support feature defined by defined commissioning parameter; discrepancy in connection status) using a compiler (e.g.; computing device/processor connected to industrial device) to configure/modify the un-supported feature (e.g.; modify the configuration so that it supports a feature defined by the desired/defined configuration), where the non-supported feature is not configurable by the commissioning device (e.g.; commissioning tool 135a cannot configure): “set of defined commissioning parameters that specify how field devices of a process plant are to be commissioned.” “obtain the commissioning status data associated with the field devices, and compare the commissioning status data to the set of defined commissioning parameters to determine (i) which, if any, of the field devices are not commissioned according to the defined parameters, and (ii) how the determined field devices deviate from the defined parameters.” (¶25)… “the commissioning status data may include a current configuration of the respective process control device and the defined commissioning parameter may include a desired configuration for the respective process control device.” (¶80)… “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)];
	“integrate the interpreted description to a basic configuration which was generated with the engineering system and with respect to at least one supported feature of the industrial automation component.” [See integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data) that was generated with the engineering system (e.g.; desired configuration data as defined initially for commissioning) and with respect to at least one supported feature (e.g.; supported feature as defined by the desired/defined/baseline configuration parameters): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)], but doesn’t explicitly disclose, “an industrial automation component comprising: a compiler;” where the compiler is an on board compiler
	However, Chanda discloses, “interpreting a description of a configuration of” “feature with an on-board compiler of the industrial automation component” [See the integrated compiler (e.g.; integrated controller with control logic for control and functioning of the HMI application) of the target device (e.g.; industrial automation “Referring now to FIG. 2, a functional block diagram of an exemplary DUT 200, analogous to the DUT 119 of FIG. 1,” “DUT may also be referred to as target device or target platform” “The DUT 200 may include” “a BL component 203,” “view component 201 may be a thin client for visualizing the HMI application screen. The HMI application screen may include the VBI 202, the BL component 203,” “The BL 203 may further include the control logic for control and functioning of the HMI application.” (¶37)… “at step 504, the view database or the updated view database may be integrated in the target device.” (¶58)… “at step 505, the BL database or the updated BL database may be integrated in the target device” (¶59)… “at step 506, the platform interface may be integrated in the target device.” (¶60)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the integrates compiler that has performs interpreting and integrating a description of a configuration of a feature with an on-board/integrated compiler/controller of the industrial automation component taught by Chanda with the system taught by Peluso as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination in order to enable faster development, validation, and deployment of the industrial automation component [Chanda: “enabling faster development, validation, and deployment of the HMI application” (¶35)].


Claim 11 (amended):
	Regarding claim 11, Peluso and Chanda disclose all the elements of claim 10.
	Peluso further discloses, “wherein the industrial automation component is configured to receive the description of the configuration of the at least one non-supported feature of the industrial automation component” [See interpreting a received description of a configuration of a non-supported feature (e.g.; analyzing received configurations to identify that the configuration doesn’t support feature defined by defined commissioning parameter; discrepancy in connection status) using a on board compiler (e.g.; computing device/processor connected to industrial device) to configure/modify the un-supported feature (e.g.; modify the configuration so that it supports a feature defined by the desired/defined configuration), where the non-supported feature is not configurable by the commissioning device (e.g.; commissioning tool 135a cannot configure): “set of defined commissioning parameters that specify how field devices of a process plant are to be commissioned.” “obtain the commissioning status data associated with the field devices, and compare the commissioning status data to the set of defined commissioning parameters to determine (i) which, if any, of the field devices are not commissioned according to the defined parameters, and (ii) how the determined field devices deviate from the defined parameters.” (¶25)… “the commissioning status data may include a current configuration of the respective process control device and the defined commissioning parameter may include a desired configuration for the respective process control device.” (¶80)… “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)];
	“comprises the compiler configured to interpret the description and the industrial automation component is configured to integrate the interpreted description to the basic configuration which was generated with the engineering system and with respect to the at least one supported feature of the industrial automation component.” [See integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data) that was generated with the engineering system (e.g.; desired configuration data as defined initially for commissioning) and with respect to at least one supported feature (e.g.; supported feature as defined by the desired/defined/baseline configuration parameters): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)].




Claim 12:
	Regarding claim 12, Peluso and Chanda disclose all the elements of claim 10, but Peluso does not explicitly disclose, “the component is a Human Machine interface (HMI) panel.”
	However, Chanda discloses, “the component is a Human Machine interface (HMI) panel.” [See the target device is the HMI panel: “Referring now to FIG. 2, a functional block diagram of an exemplary DUT 200, analogous to the DUT 119 of FIG. 1,” “DUT may also be referred to as target device or target platform” “The DUT 200 may include” “a BL component 203,” “view component 201 may be a thin client for visualizing the HMI application screen. The HMI application screen may include the VBI 202, the BL component 203,” “The BL 203 may further include the control logic for control and functioning of the HMI application.” (¶37)… “at step 504, the view database or the updated view database may be integrated in the target device.” (¶58)… “at step 505, the BL database or the updated BL database may be integrated in the target device” (¶59)… “at step 506, the platform interface may be integrated in the target device.” (¶60)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Chanda with the method taught by Peluso and Chanda as discussed above in claim 10. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination for the same reasons as described above in claim 10.

Claim 13:
	Regarding claim 13, Peluso and Chanda disclose all the elements of claims 10-11, but Peluso does not explicitly disclose, “the component is a Human Machine interface (HMI) panel.”
	However, Chanda discloses, “the component is a Human Machine interface (HMI) panel.” [See the target device is the HMI panel: “Referring now to FIG. 2, a functional block diagram of an exemplary DUT 200, analogous to the DUT 119 of FIG. 1,” “DUT may also be referred to as target device or target platform” “The DUT 200 may include” “a BL component 203,” “view component 201 may be a thin client for visualizing the HMI application screen. The HMI application screen may include the VBI 202, the BL component 203,” “The BL 203 may further include the control logic for control and functioning of the HMI application.” (¶37)… “at step 504, the view database or the updated view database may be integrated in the target device.” (¶58)… “at step 505, the BL database or the updated BL database may be integrated in the target device” (¶59)… “at step 506, the platform interface may be integrated in the target device.” (¶60)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Chanda with the method taught by Peluso and Chanda as discussed above in claim 10. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination for the same reasons as described above in claim 10.

Claim 14 (amended):
	Regarding claim 14, Peluso and Chanda disclose all the elements of claim 10.
	Peluso further discloses, “wherein one of (i) the compiler is configured to integrate the interpreted description to the basic configuration and (ii) the industrial automation component comprises an integration module which is configured to integrate the interpreted description to the basic configuration.” [Examiner notes that claim requires only one of (i) the compiler is configured to integrate the interpreted description to the basic configuration and (ii) the component comprises an integration module which is configured to integrate the interpreted description to the basic configuration. Peluso teaches the integration is performed by an integration module. See using integration module that performs integration process (e.g.; computing device/processor connected to industrial device), integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)].





Claim 15 (amended):
	Regarding claim 15, Peluso and Chanda disclose all the elements of claims 10-11.
	Peluso further discloses, “wherein one of (i) the on-board compiler is configured to integrate the interpreted description to the basic configuration and (ii) the industrial automation component comprises an integration module which is configured to integrate the interpreted description to the basic configuration.” [See using a on board compiler (e.g.; computing device/processor connected to industrial device), integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)].

Claim 16:
	Regarding claim 16, Peluso discloses all the elements of claims 10 and 12.
	Peluso further discloses, “wherein one of (i) the on-board compiler is configured to integrate the interpreted description to the basic configuration and (ii) the industrial automation component comprises an integration module which is configured to integrate the interpreted description to the basic configuration.” [Examiner notes that claim requires only one of (i) the compiler is configured to integrate the interpreted description to the basic configuration and (ii) the component comprises an integration module which is configured to integrate the interpreted description to the basic configuration. Peluso teaches the integration is performed by an integration module. See using integration module that performs integration process (e.g.; computing device/processor connected to industrial device), integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)].

Claim 17 (amended):
	Regarding claim 17, Peluso and Chanda disclose all the elements of claim 1.
	Peluso further discloses, “A computer program comprising instructions which, when executed by at least one computer or by the industrial automation component, causes the at least one computer or the industrial automation component to perform the method of claim 1.” [See: “the instructions 240 are stored on the memory 218 and executable by the processor 215 to perform any portion or all of the methods” (¶53)].



Claim 18 (amended):
	Regarding claim 18, Peluso discloses, “A non-transitory computer-readable medium comprising instructions which, when executed on at least one computer or on an industrial automation component, cause the at least one computer or the industrial automation component to configure the industrial automation component, the instructions comprising: program code for” [See the method of configuring industrial device: “That is, methods described herein may be embodied by a set of machine-executable instructions stored on a computer readable medium (i.e., on a memory device). The instructions, when executed by one or more processors of a corresponding device” “cause the processors to execute the method.” (¶122)…“The method may further include determining, by the computing device for each of the set of devices, a difference between the respective commissioning status data and the respective defined commissioning parameter,” (¶13)… “cause to modify, the defined commissioning parameter of the process control device to match the commissioning status data of the process control device (e.g., update the defined commissioning parameter stored in memory).” (¶89)];
	“interpreting a description of a configuration of at least one non-supported feature with” a “compiler of the industrial automation component to configure the at least one non-supported feature of the industrial automation component, wherein the at least one non-supported feature is a feature which is not configurable with an engineering system supporting the industrial automation component;” [See interpreting a description of a configuration of a non-supported feature (e.g.; analyzing configurations to identify that the configuration doesn’t support feature defined by defined commissioning “set of defined commissioning parameters that specify how field devices of a process plant are to be commissioned.” “obtain the commissioning status data associated with the field devices, and compare the commissioning status data to the set of defined commissioning parameters to determine (i) which, if any, of the field devices are not commissioned according to the defined parameters, and (ii) how the determined field devices deviate from the defined parameters.” (¶25)… “the commissioning status data may include a current configuration of the respective process control device and the defined commissioning parameter may include a desired configuration for the respective process control device.” (¶80)… “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)];
	“program code for integrating the interpreted description to a basic configuration which was generated with the engineering system and with respect to at least one supported feature of the industrial automation component.” [See integrating the “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)], but doesn’t explicitly disclose, “interpreting a description of a configuration of” “feature with an on-board compiler of the industrial automation component”
	However, Chanda discloses, “interpreting a description of a configuration of” “feature with an on-board compiler of the industrial automation component” [See the integrated compiler (e.g.; integrated controller with control logic for control and functioning of the HMI application) of the target device (e.g.; industrial automation component) interprets a description of a configuration of a feature (e.g.; steps 503-506): “Referring now to FIG. 2, a functional block diagram of an exemplary DUT 200, analogous to the DUT 119 of FIG. 1,” “DUT may also be referred to as target device or target platform” “The DUT 200 may include” “a BL component 203,” “view component 201 may be a thin client for visualizing the HMI application screen. The HMI application screen may include the VBI 202, the BL component 203,” “The BL 203 may further include the control logic for control and functioning of the HMI application.” (¶37)… “at step 504, the view database or the updated view database may be integrated in the target device.” (¶58)… “at step 505, the BL database or the updated BL database may be integrated in the target device” (¶59)… “at step 506, the platform interface may be integrated in the target device.” (¶60)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of interpreting a description of a configuration of a feature with an on-board/integrated compiler/controller of the industrial automation component taught by Chanda with the system taught by Peluso as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination in order to enable faster development, validation, and deployment of the industrial automation component [Chanda: “enabling faster development, validation, and deployment of the HMI application” (¶35)].

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peluso and Chanda and further in view of Johnson et al. (US20060015844A1) [hereinafter Johnson].
Claim 3:
	Regarding claim 3, Peluso and Chanda disclose all the elements of claim 1, but they do not explicitly disclose, “the description of the configuration of the at least one non-supported feature is provided as a text file.”
However, Johnson discloses, “the description of the configuration of the at least one non-supported feature is provided as a text file.” [See the updated feature is provided as text file (e.g.; update to reconfigure non supported feature): “the functional description is implemented as an electronic configuration file,” “Variable values or macros may also be used in the configuration file to identify specific behaviors having different modes or states. The configuration file may be a text-based file” (¶13)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of providing a configuration file that is a text file taught by Johnson with the method taught by Peluso and Chanda as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination in order to conveniently perform desired configuration [Johnson: “resulting in selection of one of the hardware schematics and generation of executable code from the available set of firmware modules based on the desired set of functions” (¶12)].

Claim 4:
	Regarding claim 4, Peluso and Chanda disclose all the elements of claims 1-2, but they do not explicitly disclose, “the description of the configuration of the at least one non-supported feature is provided as a text file.”
	However, Johnson discloses, “the description of the configuration of the at least one non-supported feature is provided as a text file.” [See the updated feature is provided as text file (e.g.; update to reconfigure non supported feature): “the functional description is implemented as an electronic configuration file,” “Variable values or macros may also be used in the configuration file to identify specific behaviors having different modes or states. The configuration file may be a text-based file” (¶13)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined above described teachings of Johnson with the method taught by Peluso and Chanda as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination for the same reasons as described above in claim 3.

Claim 5:
	Regarding claim 5, Peluso and Chanda disclose all the elements of claim 1, but they do not explicitly disclose, “the description of the configuration of the at least one non-supported feature is provided via a web browser.”
	However, Johnson discloses, “the description of the configuration of the at least one non-supported feature is provided via a web browser.” [See the configuration file provided via web browser: “FIG. 4 is a diagram that illustrates a network environment” “The configuration process may be done over the Internet 603 with a web page from a server 600” (¶176)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined above described teachings of Johnson with the method taught by Peluso and Chanda as discussed above. A person .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peluso and Chanda and further in view of KIM et al. (US20180150304A1) [hereinafter KIM].
Claim 8 (amended):
	Regarding claim 8, Peluso and Chanda disclose all the elements of claim 1, but they do not explicitly disclose, “interpreting the description includes translating the description into binary machine code.”
	However, Kim discloses, “interpreting the description includes translating the description into binary machine code.” [See translating the description into binary machine code: “a script in the of text generated by the script generating unit 120 may be converted into a binary format by the compiling unit 140.” (¶42)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of translating the description into binary machine code taught by KIM with the method taught by Peluso and Chanda as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination in order to have the advantage of compiling scripts capable of easily recovering a script [KIM: “compiling scripts capable of easily recovering a script by using version information” (¶14)].
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20080189638A1 - Bridging human machine interface technologies in a process automation and information management environment:
	New features of the second technology are supported for HMI graphics while retaining the functionality of systems embodying the first technology, including the ability to export to the first technology, graphics developed and/or managed in the second technology (¶10).

US20170336947A1 - System and method to capture and document cross-product compatibility status information for industrial devices:
	The correlation component 210 can learn or infer cross-product compatibility information based on this system configuration information (e.g., infer that the I/O modules configured for the controller are compatible with that model of controller running that firmware revision, infer that the networked devices identified by the network configuration settings are compatible with that controller/firmware combination, etc.) and update the product compatibility data set based on results of this analysis (¶47).

US20180231959A1 - Binding of Devices in a Process Plant Using I/O-Abstracted Field Device Configurations:
	Reconciling a detected difference between the information stored in the back-end device placeholder object for a field device and the configuration information for the field .

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116